Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  161649                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  LAVETA ANDERSON and CHARLES J. TAUNT,                                                               Richard H. Bernstein
           Plaintiffs-Appellees,                                                                      Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 161649
                                                                   COA: 344540
                                                                   Oakland CC: 2016-153143-NH
  JENNY SHIH, D.O., INOCENCIO CUESTA, M.D.,
  MALINI VENKATRAM, M.D., SUCHITA
  BHEEMREDDY, M.D., UNIVERSITY
  PHYSICIAN GROUP, VHS PHYSICIANS OF
  MICHIGAN, HARPER-HUTZEL HOSPITAL,
  LEGACY HHH, VHS HARPER-HUTZEL, INC.,
  VHS OF MICHIGAN, INC., LEGACY DMC,
  TENET HEALTHCARE CORPORATION,
  BOTSFORD GENERAL HOSPITAL, and
  THE WELLNESS PLAN,
            Defendants,
  and
  KARTHIK YADAGIRI, PT, RUPA PATEL, PT,
  THERAMATRIX, INC., d/b/a THERAMATRIX
  PHYSICAL REHABILITATION, THERAMATRIX
  PHYSICAL REHABILITATION, THERAMATRIX
  PHYSICAL THERAPY NETWORK, and
  THERAMATRIX PHYSICAL THERAPY
  PLAN, INC.,
              Defendants-Appellants.

  ____________________________________________/

        On order of the Court, the application for leave to appeal the April 23, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2020
           a1216
                                                                              Clerk